957, 1000-01 (1991) (plurality opinion). We conclude that the district

                          court did not abuse its discretion at sentencing, and we

                                      ORDER the judgment of conviction AFFIRMED.



                                                                                        J.
                                                             Hardesty




                                                                                        J.
                                                             Che y


                          cc: Hon. Carolyn Ellsworth, District Judge
                               The Law Office of Dan M. Winder, P.C.
                               Attorney General/Carson City
                               Clark County District Attorney
                               Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                               2
(0) 1947A    4441,2.1..